Citation Nr: 0636628	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lumbar scoliosis (a 
"back disorder").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1974, with subsequent service in the U.S. Air Force 
Reserves.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied service 
connection for lumbar scoliosis, pituitary adenoma, 
hypertension, and bilateral hearing loss. 

The Board remanded the case in March 2005 to schedule the 
veteran for a Board hearing, which was held in August 2005.  
In October 2005, the Board denied service connection for 
pituitary adenoma and hypertension, and remanded the claims 
for service connection for lumbar scoliosis and hearing loss 
for additional development.  

Following that development, the RO issued a rating decision 
in December 2005 in which it granted service connection for 
bilateral hearing loss.  Therefore, the only issue remaining 
on appeal is entitlement to service connection for lumbar 
scoliosis.  


FINDINGS OF FACT

1.  The veteran's lumbar scoliosis is a congenital defect 
which clearly and unmistakably existed prior to service and 
was not aggravated therein.

2.  No competent medical evidence establishes that the 
veteran's scoliosis was subject to a superimposed injury or 
disease caused by service.  





CONCLUSION OF LAW

A back disorder, including lumbar scoliosis, was not incurred 
in or aggravated by active service.  38 U.S.C.A.     §§ 1110, 
1111, 1131, 1137, 1153 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 03-2003 (July 16, 2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Beyond the above, it is important to note that congenital or 
developmental defects are not "diseases or injuries" within 
the meaning of applicable statutes and regulations.  38 
C.F.R. § 3.303(c).  Where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82- 
90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985).  

The VA General Counsel explained there is a distinction under 
the law between a congenital or developmental "disease" and 
a congenital "defect" for service connection purposes in 
that congenital diseases may be recognized as service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  A congenital 
or developmental "defect," on the other hand, because of 38 
C.F.R. § 3.303(c), is not service connectable in its own 
right, though service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during service.  VAOPGCPREC 82-90.

In this case, the veteran's service medical records for his 
period of active duty service from October 1972 to January 
1974 are not available.  The Board will therefore resolve 
reasonable doubt in the veteran's favor and presume that his 
spine was normal at his enlistment examination for this 
period of service.  Accordingly, the Board will presume that 
the veteran was in sound condition at the time he entered 
service in October 1972.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (where service medical records have been 
destroyed, the Board has a heightened obligation to provide 
an explanation of reasons and bases for its findings, and 
consider the benefit-of-the-doubt rule under 38 U.S.C.A. § 
5107(b)).

However, the Board finds that the presumption of soundness 
has been rebutted as clear and unmistakable evidence shows 
that the veteran's back disability, identified as scoliosis, 
is a congenital defect that clearly and unmistakably existed 
prior to service, which has never been subject to a 
superimposed injury in service.  

The Board considered medical records from the veteran's 
Reserve service dated from 1982 to 1997, none of which 
supports the veteran's claim.  These records show that mild 
or low-grade scoliosis was identified when examined in March 
1983 and February 1987.  However, neither report mentions any 
specific findings pertaining to the veteran's spine.  The 
veteran also checked the box for "No" when asked about 
"Recurrent back pain" at both examinations.  Thus, neither 
report shows any evidence that the veteran's scoliosis was 
subject to a superimposed injury, thereby providing highly 
probative evidence against the veteran's claim.

The only complaints of back pain are noted in an April 1997 
report in which the veteran reported a 24-hour history of 
pain his left shoulder and lower back related to carrying a 
heavy pack.  However, no neurological findings were shown on 
physical examination.  The diagnostic assessment was mild 
back pain secondary to use.  As such, since none of the 
medical records associated with his Reserve service makes any 
reference to additional disability superimposed upon his 
congenital scoliosis, they provide highly probative evidence 
against the veteran's claim. 

A September 2001 VA examination report revealed moderate 
scholiasts in the thoracic spine region with mild spasms in 
the paraspinal muscles.  The diagnosis was scoliosis, 
manifested predominantly by pain, with no limitation of 
motion and no evidence of fatigability or incoordination.  
The Board notes that the examiner did not comment on whether 
the veteran's scoliosis was aggravated during service or 
whether this defect was ever subject to a superimposed injury 
in service.  Therefore, this report is not probative to the 
central issue in this case.  

However, a November 2005 VA examination report provides 
highly probative evidence against the veteran's claim.  At 
that time, the examiner indicated that he had reviewed the 
veteran's claim file and examined the veteran's spine.  
Thereafter, the examiner provided the following opinion: "It 
is at least as likely as not that scoliosis was not caused or 
aggravated by service.  The [veteran] has this on a 
congenital basis.  The [veteran], again, is doing extremely 
well.  He has mild intermittent symptoms as described.  There 
is no real significant evidence to suggest that the service 
aggravated his underlying scoliosis. . . ."  In short, since 
the VA examiner has determined that the veteran's scoliosis 
is a congenital defect that was not aggravated or subject to 
a superimposed injury during service, this examination report 
provides highly probative evidence against the veteran's 
claim.  This report is supported by the post-service medical 
record, which also provides highly probative evidence against 
this claim.

Indeed, the only evidence in support of the veteran's claim 
involves his own lay statements, including testimony 
presented at a hearing held before the undersigned Veterans 
Law Judge in August 2005.  However, as a layperson, without 
the appropriate medical training and expertise, the veteran 
is not competent to provide a probative (persuasive) opinion 
on a medical matter, such as whether his congenital scoliosis 
was subject to a superimposed injury in service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, his personal opinion is not a sufficient basis for 
awarding service connection.

Based on the above, the Board thus concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for lumbar scoliosis.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO and the 
Appeals Management Center (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board notes that proper notice was not sent prior to the 
initial adjudication of his claim.  However, the timing of 
the subsequently issued letters is not prejudicial to the 
veteran, as he was provided adequate notice before the claim 
was readjudicated by various rating actions.  See Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006) 
(holding that as long as a determination was made following 
the notice letter, there was no need to draw a distinction as 
to whether an adjudicatory decision was issued in a rating 
decision or a statement of the case).

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO has attempted to obtain the 
veteran's service medical records for his period of active 
duty from October 1972 to January 1972; however, it appears 
that these records cannot be located and have probably been 
destroyed.  The RO, however, was able to obtain the veteran's 
treatment records pertaining to his service with the U.S. Air 
Force Reserves.  The veteran was also afforded a VA 
examination in November 2005 to determine whether his 
scoliosis constitutes a congenital defect and whether it was 
aggravated or subject to a superimposed injury in service.  
Thus, under the circumstances of this case, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. A further effort to obtain the service medical 
records would not succeed and would not provide a basis to 
grant this claim.

ORDER

Service connection for a back disorder is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


